                                            Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        RICHARD KOMAIKO, et al.,                        Case No. 19-cv-03795-DMR
                                   9                     Plaintiffs,
                                                                                            ORDER ON DEFENDANTS’ MOTION
                                  10               v.                                       TO DISMISS
                                  11        BAKER TECHNOLOGIES, INC., et al.,               Re: Dkt. No. 34
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Plaintiffs Richard Komaiko and Marcie Cooperman are named representatives in this

                                  14   putative class action against Defendants Baker Technologies, Inc. (“Baker”) and Tilt Holdings Inc.

                                  15   (“TILT”). [Docket No. 29 (“FAC”).] Plaintiffs assert claims for violations of the Telephone

                                  16   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and California’s Unfair Competition

                                  17   Law, Cal. Bus. & Prof. Code § 17200 et. seq (“UCL”). Defendants move to dismiss the operative

                                  18   complaint pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). [Dockets No. 34

                                  19   (“Mot.”), 41 (“Reply”).] Plaintiffs filed a timely opposition. [Docket No. 38 (“Opp.”).] The court

                                  20   held a hearing on January 23, 2020.

                                  21            For the reasons stated below, Defendants’ Rule 12(b)(2) motion is granted in part and denied

                                  22   in part. Defendants’ Rule 12(b)(6) motion is denied.

                                  23   I.       BACKGROUND

                                  24            Plaintiffs are residents of Los Angeles, California. FAC ¶¶ 111-12. Baker is a Delaware
                                       corporation with its principle place of business in Denver, Colorado. Id. ¶ 113; Docket No. 34-1,
                                  25
                                       Declaration of Joel Milton in Support of Motion to Dismiss (“Milton Decl.”) ¶ 2. TILT is a publicly-
                                  26
                                       traded Canadian corporation with a principal place of business in Cambridge, Massachusetts.
                                  27
                                       Docket No. 34-2, Declaration of Tim Conder in Support of Motion to Dismiss (“Conder Decl.”) ¶
                                  28
                                            Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 2 of 30




                                   1   2.

                                   2           A.     Defendants’ Corporate Relationship

                                   3           On July 9, 2018, Baker entered into a Business Combination Agreement (“BCA”) with Santé

                                   4   Veritas Holdings Inc., a Canadian corporation (“SVT”); Sea Hunter Therapeutics, LLC, a Delaware

                                   5   limited liability company (“Sea Hunter”); Briteside Holdings, LLC, a Tennessee limited liability

                                   6   company (“Briteside”), and 1167411 B.C. LTD., a British Columbia corporation (“Finco”). 1

                                   7   Defendants submitted a full copy of the BCA. [Docket No. 34-4, Declaration of Cynthia A. Castillo

                                   8   in Support of Motion to Dismiss (“Castillo Decl.”), Ex. A (“BCA”).] TILT Holdings, Inc. (“TILT

                                   9   Holdings”) was organized and incorporated by SVT in Nevada to “effect the transactions

                                  10   contemplated” in the BCA. BCA at 12. In turn, TILT Holdings organized and incorporated TILT

                                  11   Holdings US, Inc. (“TILT US”) as a Nevada corporation and as a wholly-owned subsidiary of TILT
                                       Holdings.2 BCA at 14.
                                  12
Northern District of California
 United States District Court




                                               The BCA contemplated that TILT Holdings would become a British Columbian corporation
                                  13
                                       by way of conversion, and that Baker, SVT, Sea Hunter, Briteside, and Finco would be owned by
                                  14
                                       TILT (the defendant in this action), the Canadian successor corporation to TILT Holdings. BCA at
                                  15
                                       12, 15; see also Milton Decl. ¶ 11. Specifically, the BCA intended that TILT would be the direct
                                  16
                                       parent entity of Baker and SVT, while Baker would in turn be the parent entity of Sea Hunter and
                                  17
                                       Briteside. BCA at 15. As part of this series of transactions, Baker merged with TILT US, with
                                  18
                                       Baker continuing as the surviving corporation. BCA at 3, 14; Milton Decl. ¶¶ 6, 9. TILT’s parent-
                                  19
                                       subsidiary structure is reflected in the listing statement that TILT submitted to the Canadian
                                  20
                                       Securities Exchange upon its conversion:
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        Milton explains that Finco was “formed for the purposes of a concurrent financing.” Milton Decl.
                                  27   ¶ 8.

                                  28
                                       2
                                        The BCA refers to TILT Holdings as “Nevada HoldCo” and to TILT US as “Nevada MergeCo.”
                                       See BCA at 12, 14.
                                                                                   2
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 3 of 30



                                                           Figure 1 - Pre-Business Combination
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                           Figure 2 - Post-Business Combination (Partial)
                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18
                                       [Docket No. 40, Declaration of Peter Roldan in Opposition to Motion to Dismiss (“Roldan Decl.”),
                                  19
                                       Ex. B (“Listing Statement”) at 16-17.]
                                  20
                                              After the conversion, TILT formed Jimmy Jang, L.P., a Delaware limited partnership
                                  21
                                       (“Jimmy Jang”) for the purpose of acquiring a different limited liability corporation. Milton Decl.
                                  22
                                       ¶¶ 6, 9.   TILT owns approximately 85% of the limited partnership units of Jimmy Jang and the
                                  23
                                       general partner of Jimmy Jang, Jimmy Jang Holdings Inc., is a wholly-owned subsidiary of TILT.
                                  24
                                       Id. ¶ 9. Baker is now wholly owned by Jimmy Jang. Id. ¶ 15. In sum, TILT owns 85% of the
                                  25
                                       partnership units of Jimmy Jang, and Jimmy Jang in turn owns 100% of Baker.
                                  26
                                  27

                                  28
                                                                                              3
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 4 of 30




                                   1          B.      Baker’s Operations

                                   2          Baker provides a customer relationship marketing (“CRM”) platform for over 900 cannabis

                                   3   dispensaries throughout Canada and the United States. FAC ¶ 19; Milton Decl. ¶ 3. Baker’s

                                   4   software offerings include applications such as “Checkin,” which collects customer information

                                   5   through an in-store tablet; “Cell Collect,” which collects customer information through the client

                                   6   dispensaries’ websites; and “Connect,” which allows clients to send customers text messages

                                   7   through an automatic telephone dialing system (“ATDS”). FAC ¶¶ 22-24, 28. Checkin and Cell

                                   8   Collect harvest consumer data such as cell numbers while Connect uses that data to send

                                   9   telemarketing texts. See id. ¶¶ 22-28.

                                  10          Plaintiffs allege that Baker “supplies, procures, and controls the necessary software,

                                  11   computers, telecommunications, services, and automated dialing capabilities needed to

                                  12   make/initiate texts” through Connect. FAC ¶ 29. Baker also offers technical support for Connect,
Northern District of California
 United States District Court




                                  13   verifies that the cell numbers provided by the consumers are valid, and tells the client dispensaries

                                  14   how many total text messages will be sent. Id. ¶¶ 30-31. Baker allegedly works with client

                                  15   dispensaries to “evaluate the effectiveness of text messages, to decide the best time to send text

                                  16   messages in order to reduce the unsubscribe rate on text messages, to determine the types of deals

                                  17   to offer in messages, and to revise the content of text messages in order to increase effectiveness.”

                                  18   Id. ¶ 32. Plaintiffs aver that client dispensaries generate text content and tell Baker when they want

                                  19   the texts to be sent, while Baker stores the drafted text messages on its servers and sends the texts

                                  20   at the times and dates requested by the clients. Id. ¶ 33. Once the texts are sent, Baker provides

                                  21   data to the dispensaries about the reach of and responses to the messages. Id. ¶ 34. According to

                                  22   Plaintiffs, Baker has represented to its clients that collecting information and sending messages

                                  23   through its applications is legal. Id. ¶ 38. Plaintiffs claim that Baker’s applications did not collect

                                  24   prior express consent from customers until sometime in mid-2018 at the earliest. Id. ¶ 39.

                                  25          The complaint alleges that Baker has “expanded its business into the California market,” in

                                  26   part through funds from California-based venture capital firms. FAC ¶ 84. Plaintiffs claim that Joel

                                  27   Milton, the CEO of Baker, splits his time between San Francisco and Denver. Id. ¶ 85. Baker has

                                  28   also allegedly hosted a booth at a California trade show for cannabis businesses. Id. ¶ 86.
                                                                                         4
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 5 of 30




                                   1          C.      Text Messages

                                   2                  1.      Colorado Dispensaries

                                   3          In April 2016, Komaiko visited two cannabis dispensaries in Colorado: Mile High Green

                                   4   Cross (“Mile High”) in Denver and Native Roots in Boulder. FAC ¶¶ 47-49, 59-61. During his

                                   5   single visit to each dispensary, he used “a tablet or computer employing a version of Cell Checkin,

                                   6   Cell Collect, or another similar Baker application.” Id. ¶¶ 48, 60. He entered his cell number, which

                                   7   has an Illinois area code, into the application. Id. ¶¶ 111. After his visit to Mile High, he began

                                   8   receiving telemarketing texts from the dispensary, such as: “Mile High Green Cross 852 Broadway

                                   9   – MHGC. Sale! Recreational $150 Oz. Out the door. Select Strains. While supplies last.” Id. ¶¶

                                  10   41, 44. He alleges that Mile High sent him at least 13 marketing text messages between June 18

                                  11   and September 13, 2016, at least 11 of which he received while he was in the Northern District of
                                       California. Id. ¶¶ 41, 45; id., Ex. 1. He received a single text message from Native Roots on October
                                  12
Northern District of California
 United States District Court




                                       13, 2016, which read: “Welcome to online ordering at Native Roots Boulder! Visit our online menu
                                  13
                                       for availability, pricing, and photos here: http://tbkr.com/nrb - powered by Baker.” Id. ¶¶ 55-57; id.
                                  14
                                       Ex. 3. The messages sent by Mile High and Native Roots came from at least four different numbers,
                                  15
                                       all of which have Colorado area codes. See id. ¶¶ 42, 55. Komaiko avers that he never provided
                                  16
                                       prior express written consent to receive telemarketing texts from either dispensary. Id. ¶¶ 51, 63.
                                  17
                                                      2.      Washington Dispensary
                                  18
                                              On December 8 or 9, 2016, Cooperman visited the Herban Legends dispensary in Seattle,
                                  19
                                       Washington, which is another Baker client. FAC ¶¶ 40, 74. During that visit, she used a store tablet
                                  20
                                       running Cell Checkin or a similar Baker application. Id. ¶ 75. The tablet displayed a page with
                                  21
                                       Herban Legends’ logo at the top and Baker’s logo at the bottom. Id. ¶ 76. After Cooperman tapped
                                  22
                                       on that page, another page opened with text that read: “Enter your cell number.” Id. That page also
                                  23
                                       displayed both logos, and the following language appeared above the Baker logo:
                                  24
                                                      Message and data rates may apply. Click here for [Terms and Conditions
                                  25                  (]ToCs[)]. Consent is not a condition of purchase. An autodialed marketing
                                  26                  message will be sent to the number provided. No purchase necessary.
                                                      Information collected in connection with this program will be used in
                                  27                  accordance with the Baker Privacy Policy.

                                  28   Id. (alterations in original). The page provided hyperlinks to the TOCs and privacy policy, and

                                                                                         5
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 6 of 30




                                   1   according to Plaintiffs, those documents related to Baker, not Herban Legends. Id. Further, tapping

                                   2   on the Baker logo on any of the pages opened a separate page that stated: “Baker. Baker is the

                                   3   leading software partner for dispensaries across the country. Visit trybaker.com or email us at

                                   4   info@trybaker.com for more information!” Id.; see also id., Ex. 5.

                                   5          Cooperman entered her cell number, which has a Kansas area code, into the application.

                                   6   FAC ¶¶ 76, 112. She avers that this is the only time when and method by which she disclosed her

                                   7   cell number to Herban Legends. Id. ¶¶ 78-79. Between December 9, 2016 and October 25, 2018,

                                   8   Cooperman received at least 121 telemarketing texts from Herban Legends. Id. ¶ 67; see id., Ex. 3.

                                   9   The texts included messages like “IndigoPros are back in stock!! Get your favorite new Vape while

                                  10   supplies last! @herbanlegends 55 Bell st https://tbker.co/dm1v3.” Id.; see id., Ex. 3. Plaintiffs

                                  11   assert that the “vast majority” of the messages Cooperman received from Herban Legends contained
                                       hyperlinks to “tbkr.co,” which in turn redirects to Baker’s website, trybaker.com. Id. ¶ 71.
                                  12
Northern District of California
 United States District Court




                                       Cooperman alleges that she received at least one telemarketing text from Herban Legends while she
                                  13
                                       was within the Northern District of California. Id. ¶ 73. These messages appeared to be sent from
                                  14
                                       three different numbers, two of which were sent from a Washington area code while the third was a
                                  15
                                       toll-free 844 number. Id. ¶ 68.
                                  16
                                                      3.      California Dispensary
                                  17
                                              Komaiko visited Purple Star in San Francisco, California on February 24, 2015. FAC ¶ 98.
                                  18
                                       Plaintiffs aver that he completed a paper patient information form and entered his cell number on
                                  19
                                       this form, but that the form did not include his prior express written consent to receive telemarketing
                                  20
                                       texts from Purple Star. Id. ¶ 99. Komaiko asserts that the form he submitted during that visit was
                                  21
                                       the only time he gave his number to Purple Star, and that he never provided valid prior express
                                  22
                                       written consent to receive telemarketing texts from the dispensary. Id. ¶¶ 100, 102. According to
                                  23
                                       Plaintiffs, sometime after Komaiko visited Purple Star but before he had received any telemarketing
                                  24
                                       texts from that dispensary, Purple Star became Baker’s client. Id. ¶ 103.
                                  25
                                              After Baker engaged Purple Star as a client, Komaiko allegedly received at least 108
                                  26
                                       telemarketing texts from Purple Star between November 2, 2017 and April 17, 2018. Id. ¶ 89; see
                                  27
                                       id., Ex. 6.   The texts contained messages such as “WELCOME TO PURPLE STAR MD.
                                  28
                                                                                         6
                                             Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 7 of 30




                                   1   AMAZING COUPONS, DISCOUNTS, AND DEALS ARE COMING SOON. Message & Data

                                   2   Rates may apply. Periodic Messaging. Text STOP to end, text HELP for info. Terms of Use &

                                   3   Privacy Policy http://tbkr.co/tc.” Id., Ex. 6. The messages from Purple Star came from three

                                   4   different numbers: one was from area code 415, associated with San Francisco; one was an 844

                                   5   number; and one was from area code 720, which is associated with Denver, Colorado. Id. ¶ 90. The

                                   6   last number was identical to the number Native Roots used to contact him. Id.

                                   7            Komaiko alleges that he contacted Purple Star regarding the telemarketing texts he received

                                   8   from the dispensary, and Purple Star explained that he had provided the dispensary with prior

                                   9   express written consent to receive telemarketing texts from it when he used a Baker application at

                                  10   Native Roots. FAC ¶¶ 100, 109. According to Plaintiffs, Baker gave Purple Star the information

                                  11   Komaiko had given to Native Roots and provided advice to Purple Star about the legality of sending
                                       telemarketing texts to Komaiko. Id. ¶ 110.
                                  12
Northern District of California
 United States District Court




                                                D.     Claims
                                  13
                                                Plaintiffs allege that they received the telemarketing texts without providing their prior
                                  14
                                       express written consent in violation of the federal TCPA and California’s UCL. Defendants now
                                  15
                                       move to dismiss the claims under Rule 12(b)(2) on the basis that the court lacks personal jurisdiction
                                  16
                                       over either Defendant and under Rule 12(b)(6) for failure to state a claim.
                                  17
                                       II.      LEGAL STANDARDS
                                  18
                                                A.     Rule 12(b)(2) Motions
                                  19
                                                “Where . . . there is no applicable federal statute governing personal jurisdiction, the district
                                  20
                                       court applies the law of the state in which the district court sits.” Yahoo! Inc. v. La Ligue Contre Le
                                  21
                                       Racisme Et L’Antisemitisme, 433 F.3d 1199, 1205 (9th Cir. 2006). Because California’s long-arm
                                  22
                                       statute allows a court to exercise personal jurisdiction to the extent permitted by the Due Process
                                  23
                                       Clause of the United States Constitution, “the jurisdictional analyses under state law and federal due
                                  24
                                       process are the same.” Id.; see also Cal. Civ. Proc. Code § 410.10 (“A court of this state may
                                  25
                                       exercise jurisdiction on any basis not inconsistent with the Constitution of this state or of the United
                                  26
                                       States.”).
                                  27
                                                In a motion to dismiss for lack of personal jurisdiction, the non-moving party “bears the
                                  28
                                                                                           7
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 8 of 30




                                   1   burden of establishing that jurisdiction is proper.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th

                                   2   Cir. 2008). Where, as here, a district court rules on a motion to dismiss without holding an

                                   3   evidentiary hearing, the non-moving party “need only demonstrate facts that if true would support

                                   4   jurisdiction over the defendant.”     Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).

                                   5   “[U]ncontroverted allegations in the complaint must be taken as true . . . [and] [c]onflicts between

                                   6   parties over statements contained in affidavits must be resolved in the plaintiff’s favor.”

                                   7   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

                                   8          B.      Rule 12(b)(6) Motions

                                   9          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in

                                  10   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). When

                                  11   reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all of the
                                       factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
                                  12
Northern District of California
 United States District Court




                                       curiam) (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory”
                                  13
                                       or there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”
                                  14
                                       Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft
                                  15
                                       v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001))
                                  16
                                       (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual content
                                  17
                                       that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
                                  18
                                       alleged.” Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must
                                  19
                                       demonstrate “more than labels and conclusions, and a formulaic recitation of the elements of a cause
                                  20
                                       of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v.
                                  21
                                       Allain, 478 U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001),
                                  22
                                       overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                                  23
                                              As a general rule, a court may not consider “any material beyond the pleadings” when ruling
                                  24
                                       on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted). However,
                                  25
                                       “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack v. S. Bay
                                  26
                                       Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents whose
                                  27
                                       contents are alleged in a complaint and whose authenticity no party questions, but which are not
                                  28
                                                                                         8
                                          Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 9 of 30




                                   1   physically attached to the pleading,” without converting a motion to dismiss under Rule 12(b)(6)

                                   2   into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled

                                   3   on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept as true allegations

                                   4   that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr. Court, 828 F.2d

                                   5   1385, 1388 (9th Cir. 1987).

                                   6   III.   DISCUSSION

                                   7          A.      Rule 12(b)(2) Motion

                                   8          Personal jurisdiction may be either general or specific. Bristol-Myers Squibb Co. v. Sup. Ct.

                                   9   Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). “For an individual, the paradigm forum for

                                  10   the exercise of general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent

                                  11   place, one in which the corporation is fairly regarded as at home.” Goodyear Dunlop Tires
                                       Operations, S.A. v. Brown, 564 U.S. 915, 924 (U.S. 2011). Plaintiffs do not assert nor do the
                                  12
Northern District of California
 United States District Court




                                       pleadings support the existence of general jurisdiction over either Defendant. Accordingly, the only
                                  13
                                       issue is whether the court may exercise specific jurisdiction over Baker and TILT. Where a party
                                  14
                                       is not subject to general jurisdiction, due process requires that a defendant have “certain minimum
                                  15
                                       contacts with it such that the maintenance of the suit does not offend traditional notions of fair play
                                  16
                                       and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal quotations
                                  17
                                       omitted). The Ninth Circuit uses a three-part test to analyze whether a party’s “minimum contacts”
                                  18
                                       comport with the doctrine articulated in International Shoe:
                                  19

                                  20                  (1) The non-resident defendant must purposefully direct his activities or
                                                      consummate some transaction with the forum or resident thereof; or
                                  21                  perform some act by which he purposefully avails himself of the privilege
                                                      of conducting activities in the forum, thereby invoking the benefits and
                                  22                  protections of its laws;
                                  23                  (2) the claim must be one which arises out of or relates to the defendant’s
                                                      forum-related activities; and
                                  24

                                  25                  (3) the exercise of jurisdiction must comport with fair play and substantial
                                                      justice, i.e. it must be reasonable.
                                  26
                                       Schwarzenegger, 374 F.3d at 802. “The plaintiff bears the burden of satisfying the first two prongs
                                  27   of the test.” Id. (citing Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). If the plaintiff meets
                                  28
                                                                                          9
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 10 of 30




                                   1   its burden on the first two prongs, “the burden then shifts to the defendant to ‘present a compelling

                                   2   case’ that the exercise of jurisdiction would not be reasonable.” Id. (quoting Burger King Corp. v.

                                   3   Rudzewicz, 471 U.S. 462, 476-78 (1985)). If any of the three factors are not met, “jurisdiction in

                                   4   the forum would deprive the defendant of due process of law.” Omeluk v. Langsten Slip &

                                   5   Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995).

                                   6          As Defendants point out and Plaintiffs acknowledge, all of Plaintiffs’ allegations relate to

                                   7   Baker, not TILT. Plaintiffs’ arguments with respect to personal jurisdiction over TILT rely entirely

                                   8   on the corporate relationship between Baker and TILT. Accordingly, the court first analyzes

                                   9   personal jurisdiction over Baker and then turns to the question of whether it can exercise personal

                                  10   jurisdiction over TILT.

                                  11                  1.      Purposeful Direction and the Calder Test
                                              Under the first prong of the specific jurisdiction test, purposeful availment and purposeful
                                  12
Northern District of California
 United States District Court




                                       direction are distinct concepts. Schwarzenegger, 374 F.3d at 802. Purposeful availment is most
                                  13
                                       often used in cases related to contract disputes, and purposeful direction is used in cases, such as
                                  14
                                       this consumer protection class action, that sound in tort. Id. Purposeful direction is analyzed under
                                  15
                                       the three-part test derived from Calder v. Jones, 465 U.S. 783 (1984): “that the defendant allegedly
                                  16
                                       ha[s] (1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that
                                  17
                                       the defendant knows is likely to be suffered in the forum state.” Dole Food Co. v. Watts, 303 F.3d
                                  18
                                       1104, 1111 (9th Cir. 2002). The Calder test is appropriate here because TCPA actions are
                                  19
                                       “essentially . . . tort claim[s].” Schlesinger v. Collins, No. 19-cv-03483-EMC, 2019 WL 4674396,
                                  20
                                       at *2 (N.D. Cal. Sept. 25, 2019); see also Moser v. Health Ins. Innovations, Inc., 2018 WL 325112,
                                  21
                                       at *3 (S.D. Cal. Jan. 5, 2018) (“[C]ases brought under the TCPA sound in tort . . . .”).
                                  22
                                                             a.     Intentional Act
                                  23
                                              In the Ninth Circuit, an “intentional act” is an “an external manifestation of the actor’s intent
                                  24
                                       to perform an actual, physical act in the real world, not including any of its actual or intended
                                  25
                                       results.” Washington Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 674 (9th Cir. 2012)
                                  26
                                       (“Washington Shoe”), abrogation on other grounds recognized by Axiom Foods, Inc. v. Acerchem
                                  27
                                       Int’l, Inc., 874 F.3d 1064 (9th Cir. 2017). With respect to this prong of the Calder test, Plaintiffs
                                  28
                                                                                         10
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 11 of 30




                                   1   allege that Baker performed several acts that were expressly aimed at California, including: (1)

                                   2   sending text messages on behalf of Purple Star from a number with a San Francisco area code; (2)

                                   3   “engaging client dispensaries in California and serving them by sending text messages on their

                                   4   behalves”; (3) sending agents to California to host a booth at a trade show; (4) training specialists

                                   5   to serve its California clients, such as Purple Star; (5) having a CEO who split his time between San

                                   6   Francisco and Denver during the time period of the events underlying the complaint; and (6)

                                   7   maintaining websites on behalf of California clients that sell exclusively to California residents.

                                   8   These facts go to both the first and second part of the Calder test, but will be addressed separately.

                                   9   Baker responds that their clients, and not Baker, sent the text messages and that the court cannot

                                  10   assert personal jurisdiction over Baker due to the intentional acts of its clients. Baker’s responses

                                  11   to the remaining facts cited by Plaintiffs go to the second and third prong of the test and will likewise
                                       be addressed in those sections.
                                  12
Northern District of California
 United States District Court




                                               The parties heavily dispute whether Baker or its clients “sent” the text messages. The court
                                  13
                                       need not resolve this dispute for the purposes of personal jurisdiction, however, since Plaintiffs
                                  14
                                       adequately allege (and Baker does not rebut) numerous intentional acts by Baker. Whether those
                                  15
                                       acts were directed at California or sufficiently related to Plaintiffs’ claims are addressed below.
                                  16
                                                              b.        Express Aiming and Resulting Harm
                                  17
                                               The second and third prong of the Calder test requires that the non-forum defendant
                                  18
                                       “expressly aimed” the intentional act(s) at the forum state, causing harm that the defendant “knows
                                  19
                                       is likely to be suffered in the forum state.” Dole Food Co., 303 F.3d at 1111. With respect to at
                                  20
                                       least the claims arising from Plaintiffs’ encounters with the dispensaries in Washington and
                                  21
                                       Colorado, Baker argues that Plaintiffs only allege conduct against them as individuals and not acts
                                  22
                                       targeted at California itself.
                                  23
                                               The Supreme Court has established that the “express aiming” prong requires a showing that
                                  24
                                       “the defendant’s conduct connects him to the forum in a meaningful way,” not merely to a forum
                                  25
                                       resident. Walden v. Fiore, 571 U.S. 277, 290 (2014), the 571 U.S. at 278 (emphasis added); see
                                  26
                                       also Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1148 (9th Cir. 2017) (“Plaintiffs were required to
                                  27
                                       make a prima facie showing that Defendants’ alleged actions were directed at [the forum state], not
                                  28
                                                                                          11
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 12 of 30




                                   1   just at individuals who reside there.”). In TCPA actions, courts have consistently held that the

                                   2   second and third prongs of the Calder test are satisfied when defendants contact numbers with area

                                   3   codes associated with that state. See Schlesinger, 2019 WL 4674396, at *2 (citing cases); Moser v.

                                   4   Health Ins. Innovations, Inc., 2018 WL 325112, at *4 (S.D. Cal. Jan. 5, 2018) (“The effects test is

                                   5   satisfied by a plaintiff’s uncontroverted allegation that a defendant violated the TCPA by calling a

                                   6   phone number with a forum state area code.”). Schlesinger observed that these cases are consistent

                                   7   with Walden because “target[ing] California telephone numbers (and presumably residents of

                                   8   California) . . . inflict[s] harm within this state.” 2019 WL 4674396, at *2. By contrast, courts have

                                   9   declined to find personal jurisdiction over TCPA defendants when they had no reason to know that

                                  10   their conduct would be felt in California. In Abedi v. New Age Med. Clinic PA, 2018 WL 3155618

                                  11   (E.D. Cal. June 25, 2018), for example, the plaintiff received services from a New Jersey corporation
                                       in New Jersey; the defendant did not do any business outside of New Jersey; the plaintiff gave the
                                  12
Northern District of California
 United States District Court




                                       defendant a non-California phone number; and the plaintiff did not inform the corporation that she
                                  13
                                       had moved from New Jersey to California. 2018 WL 3155618, at *5. The court there held that it
                                  14
                                       was not enough for the plaintiff to show that she received text messages from the defendant while
                                  15
                                       she was located in Merced, California: “Of critical importance, the cell phone number provided to
                                  16
                                       [the defendant] by [the plaintiff] was for a non–California number . . . . There is nothing before the
                                  17
                                       Court that suggests in any way that [the defendant] either knew or should have known that its text
                                  18
                                       messages were sent into California and received by a resident of Merced.” Id.
                                  19
                                              The reasoning in Abedi applies to the texts Plaintiffs received from the non-California
                                  20
                                       dispensaries. Komaiko visited two Colorado dispensaries and provided his Illinois number, while
                                  21
                                       Cooperman visited a dispensary in Washington and provided her Kansas number. None of these
                                  22
                                       allegations suggest that Baker had any reason to know that the text messages from those dispensaries
                                  23
                                       were sent into California. Even assuming that Baker knew its non-California dispensaries would
                                  24
                                       likely send at least some messages to California residents, and that not every California resident has
                                  25
                                       a California number, mere knowledge of the statistical probability that its activities will have some
                                  26
                                       impact in California is too attenuated to support the exercise of personal jurisdiction in this state.
                                  27
                                       See Morrill, 873 F.3d at 1145 (“[T]o establish the basis for specific personal jurisdiction, a tort must
                                  28
                                                                                         12
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 13 of 30




                                   1   involve the forum state itself, and not just have some effect on a party who resides there.”); see also

                                   2   Walden, 571 U.S. at 290 (“The proper question is not where the plaintiff experienced a particular

                                   3   injury or effect but whether the defendant’s conduct connects him to the forum in a meaningful

                                   4   way.”). Accordingly, Plaintiffs have not met their burden to show that Baker’s alleged conduct in

                                   5   sending/facilitating unsolicited text messages from non-Californian dispensaries to non-Californian

                                   6   numbers was expressly aimed at this state.

                                   7          By contrast, Baker’s activities in relation to Purple Star establish a stronger connection to

                                   8   California. Plaintiffs allege, and Baker does not dispute, that Baker solicits business from client

                                   9   dispensaries in California; trains specialists to specifically assist California clients; and provides

                                  10   services specific to California, such as maintaining interactive websites that sell products

                                  11   exclusively to California clients.     Further, the majority of numbers collected by California

                                  12   dispensaries through Baker’s applications likely belong to California residents. Therefore, texts
Northern District of California
 United States District Court




                                  13   sent to those numbers in violation of the TCPA will largely cause harm in California.

                                  14          In sum, Plaintiffs have not met their burden to show that Baker expressly aimed conduct at

                                  15   California through the text messages sent to non-California numbers from non-California

                                  16   dispensaries. However, they have made a prima facie case that Baker purposefully directed conduct

                                  17   at California through its solicitation of business from Californian dispensaries like Purple Star.

                                  18   Whether Komaiko’s claims are sufficiently related to Baker’s contacts with Purple Star is the subject

                                  19   of the next section.

                                  20                  2.      Forum-Related Activities

                                  21          In order to establish that the forum state has personal jurisdiction over a defendant, the

                                  22   plaintiff’s claim “must be one which arises out of or relates to the defendant’s forum-related

                                  23   activities.” Schwarzenegger, 374 F.3d at 802 (citation omitted). Baker lists some of its alleged

                                  24   contacts with California and summarily asserts that “[t]hese allegations have no relationship to

                                  25   Plaintiffs’ TCPA and UCL claims, and they cannot form the basis for specific jurisdiction over

                                  26   Baker.” Mot. at 15.

                                  27          Baker’s argument is unconvincing. First, Baker construes the complaint to allege only three

                                  28   contacts with California: that (1) Milton “split[] his time between Denver, Colorado and San

                                                                                         13
                                           Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 14 of 30




                                   1   Francisco, California” during the relevant time period; (2) Baker hosted a booth at a California trade

                                   2   show for cannabis businesses; and (3) Baker received funding from California-based venture capital

                                   3   firms to expand its operations in California. However, as explained above, the complaint details

                                   4   other contacts between Baker and California: namely, that it solicits business from Californian

                                   5   cannabis dispensaries; trains specialists to specifically assist California clients; and provides

                                   6   services specific to California, such as maintaining interactive websites that sell products

                                   7   exclusively to California customers. Second, the Ninth Circuit has held that “[t]he second prong of

                                   8   the specific jurisdiction test is met if ‘but for’ the contacts between the defendant and the forum

                                   9   state, the cause of action would not have arisen.” Terracom v. Valley Nat. Bank, 49 F.3d 555, 561

                                  10   (9th Cir. 1995). Komaiko alleges that Purple Star collected his cell number during his in-person

                                  11   visit to the Californian dispensary. Baker points out that Purple Star was not one of its clients when
                                       the dispensary collected Komaiko’s cell number, but Komaiko alleges that he began receiving texts
                                  12
Northern District of California
 United States District Court




                                       from Purple Star only after it became a Baker client. For the purposes of establishing personal
                                  13
                                       jurisdiction, a defendant’s contacts with the forum state are measured “prior to the event causing the
                                  14
                                       litigation.” Farmers Ins. Exch. v. Portage La Prairie Mut. Ins. Co., 907 F.2d 911, 913 (9th Cir.
                                  15
                                       1990). The alleged misconduct in this case was not taking Komaiko’s information in the first place;
                                  16
                                       it was using that information to send him unsolicited telemarketing messages. Since Baker’s
                                  17
                                       contacts with Purple Star were established prior to the alleged unlawful texts, and the complaint
                                  18
                                       alleges that Komaiko received texts from Purple Star because it became a Baker client, Komaiko
                                  19
                                       has sufficiently pleaded that Baker’s forum-related conduct were the “but for” cause of his alleged
                                  20
                                       harm.
                                  21
                                               Therefore, Baker’s contacts with Purple Star may serve as the basis for exercising personal
                                  22
                                       jurisdiction over Baker in California.3
                                  23

                                  24   3
                                         At the hearing, Baker argued that Cooperman alleges no relevant contacts with California and so
                                  25   there is not personal jurisdiction over Baker with respect to her claims. The court disagrees. The
                                       Ninth Circuit recognizes pendent personal jurisdiction, such that “a court may assert pendent
                                  26   personal jurisdiction over a defendant with respect to a claim for which there is no independent basis
                                       of personal jurisdiction so long as it arises out of a common nucleus of operative facts with a claim
                                  27   in the same suit over which the court does have personal jurisdiction.” Action Embroidery Corp. v.
                                       Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir. 2004). The exercise of pendent personal
                                  28   jurisdiction is particularly appropriate in putative nationwide class actions, like the present case.
                                       See Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 861 (N.D. Cal. 2018). Therefore, even if
                                                                                           14
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 15 of 30




                                   1                  3.     Fair Play and Substantial Justice

                                   2          The third and final prong of the specific jurisdiction analysis looks at “whether the exercise

                                   3   of jurisdiction . . . comport[s] with fair play and substantial justice, i.e. it must be reasonable.”

                                   4   Schwarzenegger, 374 F.3d at 802; see also Burger King, 471 U.S. at 467-77 (“Once it has been

                                   5   decided that a defendant purposefully established minimum contacts within the forum State, these

                                   6   contacts may be considered in light of other factors to determine whether the assertion of personal

                                   7   jurisdiction would comport with ‘fair play and substantial justice’”). The Ninth Circuit considers

                                   8   the following factors relevant to the reasonableness inquiry:

                                   9                  (1) the extent of the defendants’ purposeful interjection into the forum
                                                      state’s affairs; (2) the burden on the defendant of defending in the forum;
                                  10                  (3) the extent of conflict with the sovereignty of the defendants’ state; (4)
                                                      the forum state’s interest in adjudicating the dispute; (5) the most efficient
                                  11
                                                      judicial resolution of the controversy; (6) the importance of the forum to the
                                  12                  plaintiff’s interest in convenient and effective relief; and (7) the existence
Northern District of California




                                                      of an alternative forum.
 United States District Court




                                  13
                                       Core-Vent Corp. v. Nobel Indus. AB, 11 F.3d 1482, 1487–88 (9th Cir. 1993). “None of the factors
                                  14
                                       is dispositive in itself; instead, we must balance all seven.” Id. at 1488. On this prong, it is the
                                  15
                                       defendant’s burden to “present a compelling case that the exercise of jurisdiction would not be
                                  16
                                       reasonable.” Schwarzenegger, 374 F.3d at 802 (internal quotation marks and citation omitted).
                                  17   There is a presumption of reasonableness where the defendant takes actions to “solicit and obtain
                                  18   business in California.” Sinatra v. Nat’l Enquirer, Inc., 854 F.2d 1191, 1201 (9th Cir. 1988).
                                  19                         a.      Purposeful Interjection
                                  20          Baker has contacts with California through its California dispensary clients. In its Listing
                                  21   Statement with the Canadian Securities Exchange, TILT claimed that Baker is the “industry-leading
                                  22   CRM platform” and that it held approximately 32% of the U.S. market share with respect to cannabis
                                  23   dispensaries as of June 30, 2018. Listing Statement at 52. TILT also stated that Baker “generates
                                  24   most of its revenue from sales in Colorado, California, and Washington.” Id. Approximately 23%
                                  25

                                  26
                                  27   Cooperman’s claims would not provide an independent basis for personal jurisdiction, the court has
                                       jurisdiction over those claims because they arise from a common nucleus of operative facts with
                                  28   claims over which the court has personal jurisdiction.

                                                                                        15
                                           Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 16 of 30




                                   1   of Baker’s 2017 revenue was generated from sales in California. Id. at 456.4 The extent of Baker’s

                                   2   involvement with California is significant. See Harris Rutsky & Co. Ins. Servs. v. Bell & Clements

                                   3   Ltd., 328 F.3d 1122, 1132 (9th Cir. 2003) (finding that the defendant’s contacts with California were

                                   4   “fairly extensive” because it conducted 20% of its business in California).

                                   5           Therefore, this factor weighs strongly in favor of Plaintiffs.

                                   6                           b.      Burden on Defendant

                                   7           The second factor considers the burden on the defendant in defending itself in the forum

                                   8   state. This factor is not given significant weight, since “modern advances in communications and

                                   9   transportation have significantly reduced the burden of litigating” in a non-home forum. Sinatra,

                                  10   854 F.2d at 1199. This is particularly true when the defendant is a citizen of another state rather

                                  11   than from a foreign country. SMS Signature Cars, Inc. v. Arrington Engines, Inc., 2011 WL
                                       13225291, at *13 (C.D. Cal. May 20, 2011) (“[G]iven that . . . modern advances have reduced the
                                  12
Northern District of California
 United States District Court




                                       burden of litigating abroad, they certainly have alleviated the burden of litigating in another state.”).
                                  13
                                       This factor is also less compelling when the defendant is a corporation rather than an individual. Id.
                                  14
                                       (“[T]he difference in the burden placed on an individual versus a large corporation to travel out of
                                  15
                                       state is significant.”); see Core-Vent, 11 F.3d at 1489 (noting that the burden of litigating in a foreign
                                  16
                                       forum is typically less substantial for corporate parties than for individuals). In this case, Baker is
                                  17
                                       a Delaware corporation and will not face significant difficulties in litigating in California.
                                  18
                                               In sum, this factor weighs only slightly in favor of Baker.
                                  19
                                                               c.      Sovereignty
                                  20
                                               The third factor looks at the “extent of conflict with the sovereignty of the defendant’s state.”
                                  21
                                       Core-Vent, 11 F.3d at 1489. This factor is not particularly salient in a dispute between U.S. citizens.
                                  22
                                       Sinatra, 854 F.2d at 1199 (“[L]itigation against an alien defendant creates a higher jurisdictional
                                  23
                                       barrier than litigation against a citizen from a sister state . . . .”); Gray & Co. v. Firstenberg Mach.
                                  24
                                       Co., 913 F.2d 758, 761 (9th Cir. 1990) (finding that, where the alternative forum is also within the
                                  25
                                       United States, “any conflicting sovereignty interests are best accom[m]odated through choice-of-
                                  26
                                  27
                                       4
                                  28    This is the page number as generated by ECF, since the indices to the Listing Statement are not
                                       easily referenced.
                                                                                    16
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 17 of 30




                                   1   law rules rather than jurisdictional rules”). Further, a conflict of sovereignty between states does

                                   2   not arise where the claims are largely federal. Avaya Inc. v. Pearce, No. 19-cv-00565-SI, 2019 WL

                                   3   6311383, at *10 (N.D. Cal. Nov. 25, 2019). Baker concedes that the exercise of personal jurisdiction

                                   4   in California would not create a conflict with the sovereignty of its home state. Opp. at 16.

                                   5          This factor is neutral.

                                   6                          d.        Forum State’s Interest

                                   7          “California maintains a strong interest in providing an effective means of redress for its

                                   8   residents . . . .” Sinatra, 854 F.2d at 1200. Here, Plaintiffs are California citizens who allege injury

                                   9   as a result of Baker’s unlawful conduct. j2 Glob. Commc’ns, Inc. v. Blue Jay, Inc., No. 08-cv-4254-

                                  10   PJH, 2009 WL 29905, at *10 (N.D. Cal. Jan. 5, 2009) (finding that California has a strong interest

                                  11   in protecting its residents from violations of the TCPA).
                                              This factor weighs in favor of Plaintiffs.
                                  12
Northern District of California
 United States District Court




                                                              e.        Efficient Resolution
                                  13
                                              In considering which forum could resolve this dispute most efficiently, the court focuses on
                                  14
                                       the location of the evidence and witnesses. Harris Rutsky, 328 F.3d at 1133. Baker points out that
                                  15
                                       Plaintiffs are seeking to represent a nationwide class, and that the Supreme Court has not settled the
                                  16
                                       question of whether a federal court exercising specific jurisdiction over a defendant may adjudicate
                                  17
                                       the claims of non-resident class members. Mot. at 17 (citing Bristol-Myers, 137 S. Ct. at 1776). It
                                  18
                                       claims that the case will be delayed by litigating that question in this court, whereas there would be
                                  19
                                       no such dispute in Colorado since that state has general jurisdiction over Baker. Id.
                                  20
                                              Baker essentially asserts that it will make resolution of this case less efficient in California
                                  21
                                       through its own litigation strategy. It says nothing about the location of witnesses or evidence,
                                  22
                                       which is what the court must consider for this factor. At least some witnesses are present in
                                  23
                                       California, including the named Plaintiffs and Purple Star, and the evidence held by those witnesses
                                  24
                                       is also located here. While there are likely witnesses and evidence outside of California, Baker has
                                  25
                                       raised no argument that it would be less efficient to conduct out-of-state discovery here than in
                                  26
                                       Colorado. In addition, this factor has also become less important in light of “modern advances in
                                  27
                                       communication and transportation.” Avaya, 2019 WL 6311383, at *10 (quoting Harris Rutsky, 328
                                  28
                                                                                           17
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 18 of 30




                                   1   F.3d at 1133).

                                   2          This factor is neutral.

                                   3                          f.        Plaintiffs’ Interests

                                   4          Plaintiffs unquestionably have an interest in bringing this case in their home state; however,

                                   5   “the plaintiff’s convenience is not of paramount importance.” Dole Food, 303 F.3d at 1116; see

                                   6   Core-Vent, 11 F.3d at 1490.

                                   7          Therefore, this factor weighs only slightly in favor of Plaintiffs.

                                   8                          g.        Alternative Forum

                                   9          “Plaintiffs bear the burden of proving the unavailability of an alternative forum.”

                                  10   Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 609 (9th Cir. 2018). Plaintiffs

                                  11   do not contest that Colorado is an alternative forum.
                                              This factor weighs in favor of Baker.
                                  12
Northern District of California
 United States District Court




                                                              h.        Balance of Factors
                                  13
                                              Two of the reasonableness factors weigh in favor of Baker, three favor Plaintiffs, and two
                                  14
                                       are neutral. The Ninth Circuit has held that, where the balance of factors is close, the defendants
                                  15
                                       have not met their burden on the third prong. Roth v. Garcia Marquez, 942 F.2d 617, 625 (1991)
                                  16
                                       (“[Defendants] may be able to show that the exercise of jurisdiction might be unreasonable, but the
                                  17
                                       closeness of the question manifests that they cannot do so in a compelling fashion.”) (finding the
                                  18
                                       exercise of personal jurisdiction was reasonable where only two of the seven factors favored the
                                  19
                                       plaintiff); Harris Rutsky, 328F.3d at 1134 (finding the reasonableness prong met where four of the
                                  20
                                       seven factors favored the defendant). Since Plaintiffs met their burden as to the first two prongs of
                                  21
                                       the specific jurisdiction test, there is a presumption of reasonableness and the burden is on Baker to
                                  22
                                       rebut the presumption with a compelling case. See Roth, 942 F.2d at 625. It has not done so here.
                                  23
                                              Accordingly, Defendants’ Rule 12(b)(2) motion is denied as to Baker.
                                  24
                                                        4.    Personal Jurisdiction over TILT
                                  25
                                              Having determined that it may exercise personal jurisdiction over Baker, the court now
                                  26
                                       addresses whether TILT is also subject to personal jurisdiction in this state. Calder, 465 U.S. at 790
                                  27
                                       (“Each defendant’s contacts with the forum State must be assessed individually.”). Plaintiffs have
                                  28
                                                                                          18
                                           Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 19 of 30




                                   1   not pleaded any independent acts by TILT; instead, they assert that TILT is subject to personal

                                   2   jurisdiction in California because the companies merged in 2018 and TILT became a successor to

                                   3   Baker. Opp. at 10. In support of this claim, they point to the allegations in the complaint and a

                                   4   press release by TILT that describes the BCA as a “merger.” See FAC ¶¶ 114-21; id., Ex. 9.

                                   5   Defendants assert that they did not merge in 2018; instead, Baker merged with TILT US and later

                                   6   became an indirect subsidiary of TILT through Jimmy Jang. Milton Decl. ¶ 9.

                                   7           “[A]s a general rule, where a parent and a subsidiary are separate and distinct corporate

                                   8   entities, the presence of one . . . in a forum state may not be attributed to the other.”5 Holland Am.

                                   9   Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007). By contrast, “[a] court has

                                  10   personal jurisdiction over an alleged successor company . . . if: (i) the court would have had personal

                                  11   jurisdiction over the predecessor and (ii) the successor company effectively assumed the subject
                                       liabilities of the predecessor.” Lefkowtiz v. Scytl USA, No. 15-CV-05005-JSC, 2016 WL 537952,
                                  12
Northern District of California
 United States District Court




                                       at *3 (N.D. Cal. Feb. 11, 2016) (internal quotation marks and citations omitted). Notably, most of
                                  13
                                       Plaintiffs’ arguments regarding successor liability are addressed in response to Defendants’ Rule
                                  14
                                       12(b)(6) motion. Unlike a motion to dismiss for failure to state a claim, where the court accepts as
                                  15
                                       true all adequately pleaded allegations in the complaint, a court ruling on a motion under Rule
                                  16
                                       12(b)(2) “may not assume the truth of allegations in a pleading which are contradicted by affidavit.”
                                  17
                                       Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (citation omitted).
                                  18
                                       As detailed above, the declaration of Joel Milton, the BCA, and the Listing Statement (which was
                                  19
                                       submitted by Plaintiffs) all describe the series of transactions whereby Baker merged with TILT US
                                  20
                                       and became a subsidiary of TILT. Plaintiffs do not dispute the accuracy of these documents or
                                  21
                                       explain how Baker’s merger with TILT’s subsidiary constitutes a merger with TILT.
                                  22
                                               Even if Plaintiffs sufficiently established that TILT is Baker’s successor, which they did not,
                                  23
                                       a successor generally does not assume liability for its predecessor’s liabilities unless one of the
                                  24
                                       following four exceptions applies:
                                  25
                                                      (1) the successor expressly or impliedly agrees to assume the subject
                                  26
                                  27   5
                                        An exception to the general rule is the alter ego theory of liability, which Plaintiffs do not assert
                                  28   here. See Ranza v. Nike, Inc., 793 F.3d 1059, 1070 (9th Cir. 2015).

                                                                                         19
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 20 of 30




                                                      liabilities; (2) the transaction amounts to a consolidation or merger of the
                                   1                  successor and the predecessor (de facto merger); (3) the successor is a mere
                                   2                  continuation of the predecessor; or (4) the transfer of assets to the successor
                                                      is for the fraudulent purpose of escaping liability for the predecessor’s
                                   3                  debts.

                                   4   Lefkowitz, 2016 WL 537952, at *4. Plaintiffs have not offered any argument that the fourth

                                   5   exception applies here; accordingly, the court only addresses the first three exceptions.

                                   6                          a.      Assumption of Liabilities

                                   7          The FAC summarily asserts that “[a]s a result of the Merger [between TILT and Baker], Tilt

                                   8   assumed the liabilities of Baker.” FAC ¶ 122. Neither the FAC nor Plaintiffs’ opposition cites any
                                       specific facts in support of this assertion. In No Cost Conference, Inc. v. Windstream Commc’ns,
                                   9
                                       Inc., 940 F. Supp. 2d 1285 (S.D. Cal. 2013), the court found that the plaintiff did not adequately
                                  10
                                       plead the applicability of the first exception where it made a conclusory allegation that the
                                  11
                                       defendants “assumed all right and responsibilities . . .       as the successor in interest [to the
                                  12
Northern District of California
 United States District Court




                                       predecessor].” 940 F. Supp. 2d at 1299. In so holding, the court stated that a plaintiff must “plead
                                  13
                                       the existence of a contract [and] its terms which establish the obligation [in] issue.” Id. (internal
                                  14
                                       quotation marks omitted) (alterations in original); see also Winner Chevrolet, Inc. v. Universal
                                  15
                                       Underwriters Ins. Co., 2008 WL 2693741, at *4 (E.D. Cal. July 1, 2008) (“[P]laintiffs here must
                                  16
                                       not only plead the existence of an assumption of liability but either the terms of that assumption of
                                  17
                                       liability (if express) or the factual circumstances giving rise to an assumption of liability (if
                                  18
                                       implied).”).
                                  19
                                              Here, Plaintiffs do not cite to anything in the BCA, Listing Statement, or any other document
                                  20
                                       that references TILT’s assumption of Baker’s liabilities. Nor do they plead factual circumstances
                                  21
                                       that give rise to an assumption of liability. Plaintiffs’ barebones assertions would be insufficient to
                                  22
                                       pass muster under a Rule 12(b)(6) motion and are even less adequate to meet their burden under a
                                  23
                                       Rule 12(b)(2) analysis.
                                  24
                                                              b.      De Facto Merger
                                  25
                                              “The de facto merger doctrine applies under California law when ‘one corporation takes all
                                  26
                                       of another’s assets without providing any consideration that could be made available to meet claims
                                  27
                                       of the other’s creditors’ or when ‘the consideration consists wholly of shares of the purchaser’s stock
                                  28
                                                                                         20
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 21 of 30




                                   1   which are promptly distributed to the seller’s shareholders in conjunction with the seller’s

                                   2   liquidation.’” Schwartz v. Pillsbury Inc., 969 F.2d 840, 846 (9th Cir. 1992) (quoting Ray v. Alad

                                   3   Corp., 19 Cal. 3d 22, 28 (1977)). Again, Plaintiffs have not pleaded (much less offered evidence)

                                   4   that TILT absorbed all of Baker’s assets or that Baker liquidated. See Lefkowtiz, 2016 WL 537952,

                                   5   at *4 (“[T]here are no facts from which the Court can reasonably infer that [the defendant] was

                                   6   liquidated . . . .”). Further, “a de facto merger requires a showing that the purchaser paid inadequate

                                   7   consideration for the seller’s assets.” Sunnyside Dev. Co., LLC v. Opsys Ltd., No. 05-cv-0553-MHP,

                                   8   2007 WL 2462142, at *9 (N.D. Cal. Aug. 29, 2007). Plaintiffs have not pleaded any facts tending

                                   9   to show that TILT purchased any assets from Baker, much less that TILT did not provide adequate

                                  10   consideration for them.

                                  11          Accordingly, Plaintiffs have not plausibly alleged that this exception applies.
                                                              c.       Mere Continuation Theory
                                  12
Northern District of California
 United States District Court




                                              The mere continuation theory is premised on the basis that “corporations cannot escape
                                  13
                                       liability by a mere change of name or a shift of assets when and where it is shown that the new
                                  14
                                       corporation is, in reality, but a continuation of the old.” Pool v. F. Hoffman-La Roche, Ltd., 386 F.
                                  15
                                       Supp. 3d 1202, 1213 (N.D. Cal. 2019) (quoting Cleveland v. Johnson, 209 Cal. App. 4th 1315, 1327
                                  16
                                       (2012)). California courts “generally hold that successor liability based on continuation is not
                                  17
                                       established ‘where the selling and purchasing corporations were completely separate and distinct
                                  18
                                       entities both before and after sale.’” Sunnyside, 2007 WL 2462142, at *10. Plaintiffs do not dispute
                                  19
                                       that Baker continues to exist separately from TILT. Instead, they argue that courts have still found
                                  20
                                       successor liability even in those cases, but the authority upon which they rely is inapposite. In Pool
                                  21
                                       v. F. Hoffman-La Roche, Ltd., 386 F. Supp. 3d 1202 (N.D. Cal. 2019), the predecessor company had
                                  22
                                       a contract to sell certain pharmaceuticals to the U.S. military. Id. at 1214. It transferred that entire
                                  23
                                       line of business to its alleged successor, although it otherwise continued as its own entity. Id. at
                                  24
                                       1214-15. The court determined that successor liability could apply with respect to a specific line of
                                  25
                                       business. See id. at 1215. Here, Plaintiffs have offered no facts to support that TILT is a successor
                                  26
                                       with respect to a line of business originally operated by Baker. The other case Plaintiffs cite
                                  27
                                       addresses situations where an alleged successor acquires the substance of its predecessor but the
                                  28
                                                                                         21
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 22 of 30




                                   1   predecessor “continues to exist as a shell corporation.” Societe Anonyme Dauphitex v. Schoenfelder

                                   2   Corp., 2007 WL 3253592, at *5 (S.D.N.Y. Nov. 2, 2007). Plaintiffs’ allegations do not suggest that

                                   3   Baker is a mere corporate shell for TILT.

                                   4          Further, the “basic premise underlying the [successor] theory is that a business should not

                                   5   be allowed to defraud its creditors by simply changing its form.” Hargrove & Costanzo v. United

                                   6   States, 2007 WL 2409590, at *4 (E.D. Cal. Aug. 21, 2007); see also Garcia v. New Albertson’s,

                                   7   Inc., 2014 WL 4978434, at *11 (C.D. Cal. Oct. 3, 2014) (explaining that the “principle underlying

                                   8   successor liability” is preventing corporations from re-organizing to avoid their debts). Plaintiffs

                                   9   have not alleged or presented evidence that Baker is unable to satisfy its debts because of its

                                  10   corporate relationship with TILT. The policies underlying the successor theory of liability are not

                                  11   implicated in this case.
                                              In sum, Plaintiffs have not made a prima facie case that jurisdiction over TILT is proper.
                                  12
Northern District of California
 United States District Court




                                       Defendants’ Rule 12(b)(2) motion is granted as to TILT.
                                  13
                                                      5.      Jurisdictional Discovery
                                  14
                                              Plaintiffs request the opportunity to conduct discovery on the jurisdictional issue. A court
                                  15
                                       may permit jurisdictional discovery “where pertinent facts bearing on the question of jurisdiction
                                  16
                                       are controverted or where a more satisfactory showing of the facts is necessary.” Data Disc, Inc. v.
                                  17
                                       Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 n. 1 (9th Cir. 1977). Courts in this district have held
                                  18
                                       that “a plaintiff need not establish a prima facie case of personal jurisdiction before it can obtain
                                  19
                                       jurisdictional discovery.” Teras Cargo Transp. (Am.), LLC v. Cal Dive Int'l (Australia) Pty Ltd.,
                                  20
                                       No. 15-cv-03566-JSC, 2015 WL 6089276, at *8 (N.D. Cal. Oct. 16, 2015) (citing cases). A court
                                  21
                                       may grant jurisdictional discovery if the request is based on more than a “hunch that it might yield
                                  22
                                       jurisdictionally relevant facts,” see Boschetto, 539 F.3d at 1020, or more than “bare allegations in
                                  23
                                       the face of specific denials.” See Terracom v. Valley Nat’l Bank, 49 F.3d 555, 562 (9th Cir.
                                  24
                                       1995) (citation omitted); see also Calix Networks, Inc. v. Wi-Lan, Inc., No. 09-cv-06038-CRB
                                  25
                                       (DMR), 2010 WL 3515759, at *4 (N.D. Cal. Sept. 8, 2010) (“[A] plaintiff must present a colorable
                                  26
                                       basis for jurisdiction, or some evidence constituting a lesser showing than a prima facie case.”
                                  27
                                       (quotations omitted)). It is not an abuse of discretion to deny jurisdictional discovery “when it is
                                  28
                                                                                        22
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 23 of 30




                                   1   clear that further discovery would not demonstrate facts sufficient to constitute a basis for

                                   2   jurisdiction.” Wells Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 n. 24 (9th Cir. 1977).

                                   3          Here, Plaintiffs’ jurisdictional argument against TILT rests entirely on their claim that TILT

                                   4   and Baker “merged” in 2018. They have offered nothing in support other than a press release that

                                   5   obliquely references a “merger” in reference to the BCA. In contrast, Defendants have set forth

                                   6   specific and detailed facts regarding their corporate structure, as reflected in public documents

                                   7   whose authenticity Plaintiffs do not question. Plaintiffs did not identify anything in those documents

                                   8   that disproves Defendants’ characterization of their parent-subsidiary relationship. Under these

                                   9   facts, Plaintiffs’ arguments amount to no more than a “hunch” that jurisdictional discovery would

                                  10   uncover jurisdictionally relevant facts.

                                  11          Accordingly, Plaintiffs’ request to take additional discovery is denied.
                                              B.      Rule 12(b)(6) Motion
                                  12
Northern District of California
 United States District Court




                                              Defendants move to dismiss the complaint for failure to state a claim under Rule 12(b)(6)
                                  13
                                       because (1) Plaintiffs have not adequately pleaded Baker’s liability under the TCPA; (2) Plaintiffs
                                  14
                                       have not sufficiently alleged that TILT is liable under the TCPA; and (3) Plaintiffs’ complaint does
                                  15
                                       not adequately allege that Cooperman has standing under the UCL. Plaintiffs concede that
                                  16
                                       Cooperman lacks standing to pursue a UCL claim and withdrew that claim as to her. Further, for
                                  17
                                       the reasons stated above, the court dismisses the complaint against TILT for lack of personal
                                  18
                                       jurisdiction. Therefore, the court considers only whether Plaintiffs have stated a claim against Baker
                                  19
                                       for violations of the TCPA.
                                  20
                                              The TCPA makes it unlawful “for any person . . . to make a call (other than a call made for
                                  21
                                       emergency purposes or made with the prior express consent of the called party) using any automatic
                                  22
                                       telephone dialing system [“ATDS”] or an artificial or prerecorded voice . . . to any telephone number
                                  23
                                       assigned to a . . . cellular telephone service . . . .” 47 U.S.C. § 227(b)(1)(A)(iii); see 47 C.F.R. §
                                  24
                                       64.1200(a)(1) (“No person or entity may . . . initiate any telephone call . . . .”). The TCPA defines
                                  25
                                       an ATDS as “equipment which has the capacity—(A) to store or produce telephone numbers to be
                                  26
                                       called, using a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. §
                                  27
                                       227(a)(1). The Ninth Circuit has held that “a text message is a ‘call’ within the meaning of the
                                  28
                                                                                        23
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 24 of 30




                                   1   TCPA.” Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009).

                                   2          In this motion, the parties primarily dispute the meaning of “making” or “initiating” a text

                                   3   message under the TCPA. Neither the TCPA nor implementing rules define “initiate”; however,

                                   4   the FCC issued guidance on this question in 2015.          In the Matter of Rules & Regulations

                                   5   Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (2015) (“2015 Guidance”).

                                   6   This court is “bound by the FCC’s interpretations of the TCPA, unless those interpretations are

                                   7   invalidated by a court of appeals.” Reardon v. Uber Techs., Inc., 115 F. Supp. 3d 1090, 1097 (N.D.

                                   8   Cal. 2015).

                                   9                  1.     FCC Guidance

                                  10          In the 2015 Guidance, the FCC determined that the word “initiate” suggests a “direct

                                  11   connection between a person or entity and the making of a call,” and described some factors relevant
                                       to deciding whether a “direct connection” exists:
                                  12
Northern District of California
 United States District Court




                                  13                  [A] “direct connection between a person or entity and the making of a call”
                                                      can include “tak[ing] the steps necessary to physically place a telephone
                                  14                  call.” It also can include being “so involved in the placing of a specific
                                                      telephone call” as to be deemed to have initiated it. Thus, we look to the
                                  15                  totality of the facts and circumstances surrounding the placing of a
                                  16                  particular call to determine: 1) who took the steps necessary to physically
                                                      place the call; and 2) whether another person or entity was so involved in
                                  17                  placing the call as to be deemed to have initiated it, considering the goals
                                                      and purposes of the TCPA. . . . Depending upon the facts of each situation,
                                  18                  these and other factors, such as the extent to which a person willfully
                                                      enables fraudulent spoofing of telephone numbers or assists telemarketers
                                  19                  in blocking Caller ID, by offering either functionality to clients, can be
                                  20                  relevant in determining liability for TCPA violations. Similarly, whether a
                                                      person who offers a calling platform service for the use of others has
                                  21                  knowingly allowed its client(s) to use that platform for unlawful purposes
                                                      may also be a factor in determining whether the platform provider is so
                                  22                  involved in placing the calls as to be deemed to have initiated them.
                                  23   30 F.C.C. Rcd. at 7980-81 (footnotes and citations omitted). This non-exhaustive totality of the

                                  24   circumstances test is to be applied in each specific case, “considering the goals and purposes of the

                                  25   TCPA.” 30 F.C.C. Rcd. at 7980. The goals of the TPCA include “the protection of consumers from

                                  26   the nuisance, invasion of privacy, cost, and inconvenience that autodialed and prerecorded calls

                                  27   generate.” Wick v. Twilio Inc., No. C16-00914RSL, 2017 WL 2964855, at *3 n. 3 (W.D. Wash.

                                  28   July 12, 2017); see 30 F.C.C. Rcd. at 7979-80.
                                                                                        24
                                           Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 25 of 30




                                   1           The 2015 Guidance illustrates the meaning of “initiate” under the TCPA using three

                                   2   examples. First, the FCC examined YouMail, an app which “send[s] an automatic text in response

                                   3   to a voicemail left by someone who called the YouMail app user.” 30 F.C.C. Rcd. at 7981. The

                                   4   FCC determined that YouMail was not the initiator of the texts because the app was purely “reactive

                                   5   in nature.” Id. The YouMail app user “determines whether to send the auto-reply text messages,

                                   6   which categories of callers should receive auto-replies, how the user’s name should appear in the

                                   7   auto-reply, and whether to include a message with the auto-reply . . . .” Id. The FCC noted that

                                   8   “YouMail exercises no discernible involvement in deciding whether, when, or to whom an auto-

                                   9   reply is sent, or what such an auto reply says . . . .” Id. It accordingly held that YouMail did not

                                  10   make or initiate the texts at issue, but merely had a causal role in the sending of the texts. Id. at

                                  11   7982.
                                               By contrast, the FCC found that Glide, an app that allows users to exchange video messages,
                                  12
Northern District of California
 United States District Court




                                       initiated texts and was therefore liable under the TCPA. Id. Under the factual scenario examined
                                  13
                                       by the FCC,6 Glide automatically sent text message invites to all of a user’s contacts unless the user
                                  14
                                       affirmatively opted out. Id. The FCC noted that “the app user plays no discernible role in deciding
                                  15
                                       whether to send the invitation text messages, to whom to send them, or what to say in them.” Id. at
                                  16
                                       7983. It therefore determined that Glide, not its users, initiated the text invitations to the user’s
                                  17
                                       contacts. Id.
                                  18
                                               Finally, the FCC examined TextMe, an app that “allows users to send and receive text
                                  19
                                       messages within the United States free of charge if both parties are app users.” 30 F.C.C. Rcd. at
                                  20
                                       7983. A TextMe user can invite their contacts to join the app by selecting the contacts they want to
                                  21
                                       invite. Id. TextMe then sends an invitational text to the selected contacts. Id. at 7984. The content
                                  22
                                       of the invitational text is exclusively controlled by TextMe. Id. The FCC noted that TextMe’s
                                  23
                                       control over the content of the invitational texts indicated potential TCPA liability. Id. However,
                                  24
                                       it balanced that control against the “extent to which the app user decides whether to initiate the
                                  25
                                       invitational message,” and concluded that ultimately the user—not TextMe—makes the affirmative
                                  26
                                  27

                                  28
                                       6
                                        The FCC’s findings with respect to Glide were based on a hypothetical factual scenario because it
                                       was unclear what functionality the app actually offered.
                                                                                       25
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 26 of 30




                                   1   choice to send the invitational texts. Id. In holding that TextMe was not subject to TCPA liability,

                                   2   the FCC stated:

                                   3                   While we agree with commenters that TextMe’s control of the content of
                                                       the invitational text message is a reason for concern, and take into account
                                   4
                                                       the goals and purposes of the TCPA, we conclude that the app user’s actions
                                   5                   and choices effectively program the cloud-based dialer to such an extent
                                                       that he or she is so involved in the making of the call as to be deemed the
                                   6                   initiator of the call.

                                   7   Id. The FCC therefore decided that, like YouMail, TextMe merely had a causal role in sending the

                                   8   texts at issue. Id.

                                   9           The FCC rulings on YouMail and Glide are distinguishable from the facts of this case.

                                  10   Unlike YouMail, which the FCC determined was a passive and reactive service, Baker allegedly

                                  11   assists in crafting text messages that its client dispensaries then use to solicit business. FAC ¶ 32.

                                  12   Thus, Baker has a more active role in texting dispensary customers than YouMail had in texting its
Northern District of California
 United States District Court




                                  13   users’ contacts. Plaintiffs’ allegations about Baker are also not similar to those concerning Glide.
                                       The FCC determined that Glide users had “no discernible role” in deciding whether and to whom to
                                  14
                                       send text messages, whereas Plaintiffs in this case acknowledge that Baker’s clients collaborate with
                                  15
                                       Baker in formulating and sending texts. See FAC ¶ 33. Therefore, the client dispensaries have more
                                  16
                                       control than Glide users over whether and to whom texts are sent.
                                  17
                                               TextMe shares more similarities with Baker. Like TextMe, Baker allegedly provides a
                                  18
                                       platform by which its users can send text messages. FAC ¶¶ 27-32. In addition, Baker’s clients,
                                  19
                                       much like TextMe users, ultimately decide to send the message. See id. ¶¶ 33. In finding that
                                  20
                                       TextMe was not subject to TCPA liability, the FCC relied heavily on the level of control exercised
                                  21
                                       by TextMe’s customers because the customers decide “whether to send an invitational message, to
                                  22
                                       whom to send an invitational message, and when that invitational message is sent.” 30 F.C.C. Rcd.
                                  23
                                       at 7984. In this case, the allegations in the complaint suggest a similarly high level of control by
                                  24
                                       Baker’s clients, since client dispensaries “generate text content” and “enter dates and times they
                                  25
                                       want texts to be made/initiated.” FAC ¶ 33. Moreover, the FCC found in favor of TextMe even
                                  26
                                       though it exclusively controlled the content of the text messages.           Here, Baker allegedly
                                  27
                                       “collaborates with client dispensaries” through suggesting text content (including deals and loyalty
                                  28
                                                                                        26
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 27 of 30




                                   1   programs), but the client dispensaries choose which messages to send. See id. ¶¶ 33, 36. Therefore,

                                   2   Baker exercises even less control over the content of messages than TextMe did.

                                   3          Of the three 2015 Guidance examples, TextMe comes closest to the facts of this case.

                                   4   However, the analysis does not end there. The FCC listed additional factors to consider when

                                   5   deciding whether an entity was “so involved in placing the call as to be deemed to have initiated it,”

                                   6   including “the extent to which a person willfully enables fraudulent spoofing of telephone numbers

                                   7   or assists telemarketers in blocking Caller ID” and “whether a person who offers a calling platform

                                   8   service for the use of others has knowingly allowed its clients to use that platform for unlawful

                                   9   purposes.” 30 F.C.C. Rcd. at 7980. At least some of Plaintiffs’ allegations suggest such conduct.

                                  10   They claim that Baker chooses the numbers from which the client dispensaries send text messages,

                                  11   and that the numbers are selected in a way to “prevent them from being filtered or rejected, and to
                                       mask the use of an ATDS.” FAC ¶ 43. Plaintiffs also allege that Baker inaccurately conveys to
                                  12
Northern District of California
 United States District Court




                                       client dispensaries that they can legally text the numbers gathered through their platform “without
                                  13
                                       additional customer authorizations.” Id. ¶ 38. The factors relating to fraud and enabling unlawful
                                  14
                                       conduct are not showcased in the FCC example cases, and so the court turns to interpreting caselaw
                                  15
                                       for guidance.
                                  16
                                                       2.     Caselaw
                                  17
                                              Wick is instructive. The plaintiff in Wick alleged that defendant Twilio’s texting software
                                  18
                                       “allows clients to create text messaging content to be stored on Twilio’s hosted platform and that
                                  19
                                       Twilio uses the stored content to automatically build and send text messages to specified numbers.”
                                  20
                                       2017 WL 2964855, at *2. Twilio allegedly created messages for its customers or “reassemble[d]
                                  21
                                       content provided by customers to make it more palatable to carriers.” Id. at *4. Twilio also chose
                                  22
                                       “what number a message will be sent from in order to prevent messages from being filtered or
                                  23
                                       rejected and to mask the source of the calls it initiates” and decided “the order and timing of
                                  24
                                       messages to ensure that the rate at which they are received by the carrier stays below the carrier’s
                                  25
                                       spam filter threshold.” Id. at *2-4. According to the plaintiff, Twilio “knows that its platform
                                  26
                                       technology can be used to automatically send tens of thousands of text messages that violate the
                                  27
                                       TCPA, has bragged that its customers have been able to spam mobile phones using its platform, and
                                  28
                                                                                        27
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 28 of 30




                                   1   has failed to require its customers to certify that they are complying with the TCPA.” Id. at *4.

                                   2   Applying the fact-based analysis in the FCC’s 2015 Guidance, the court determined that these

                                   3   allegations were sufficient to plead that Twilio was “an active participant in developing the message

                                   4   the recipient ultimately receives.” Id. at *4. Notably, it stressed Twilio’s role in “controlling the

                                   5   initiation of the message (including line selection and timing) to avoid spam filters and hide the

                                   6   source of the call, and allowing, if not promoting, unsolicited text message campaigns on its

                                   7   platform.” Id. at *4. In denying Twilio’s motion to dismiss, the court observed that “the FCC has

                                   8   not created a blanket rule immunizing from TCPA liability cloud-based service providers that

                                   9   transmit third-party content.” Id.

                                  10          A recent case in this district reached a similar conclusion. De la Cabada v. Ytel, Inc., Case

                                  11   No. 19-cv-07178-JSC, 2020 WL 1156909 (N.D. Cal. Mar. 10, 2020). In De la Cabada, the
                                       defendant Ytel, Inc. (“Ytel”) provided a cloud-based text messaging and calling system. Id. at *1.
                                  12
Northern District of California
 United States District Court




                                       One of its customers (“MJM”) ran a gospel ministry and used Ytel’s platform to send millions of
                                  13
                                       unsolicited texts and calls that purportedly came from a prophet. Id. at *1-2. The plaintiffs were
                                  14
                                       recipients of some of those contacts and sued Ytel. They alleged that Ytel played an “integral role”
                                  15
                                       in the spam messages, including by selling MJM “custom short codes” and bulk phone numbers to
                                  16
                                       avoid call blocking. Id. at *2-4. The plaintiffs also claimed that Ytel knew MJM was using its
                                  17
                                       platform to violate the TCPA, since one of the plaintiffs had notified Ytel about a default judgment
                                  18
                                       she had obtained against MJM in another TCPA action. Id. *5. Ytel moved to dismiss, arguing
                                  19
                                       (among other things) that it did not initiate the texts and calls. Following the FCC’s 2015 Guidance,
                                  20
                                       the court determined that “[t]here are no factual allegations that plausibly support an inference that
                                  21
                                       Ytel created the content of the communications, or determined when, how, and to whom the
                                  22
                                       communications were sent.” Id. at *4. However, it found that the plaintiffs’ allegations “support a
                                  23
                                       plausible inference that Ytel was aware of MJM’s repeated TCPA violations and nonetheless
                                  24
                                       continued to facilitate them . . . , including with spoofing and call blocking functionality.” Id. at *5.
                                  25
                                       It noted that Ytel advertised that it assists clients in “running campaigns that are [TCPA] compliant,”
                                  26
                                       and so its failure to investigate a claim against one of its clients suggested it was aware of the TCPA
                                  27
                                       violations and did not take action. Id. at *5. The court accordingly held that the plaintiffs had
                                  28
                                                                                          28
                                           Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 29 of 30




                                   1   adequately alleged that Ytel was “so involved with the communications as to be deemed to have

                                   2   made them.” Id. at *4.

                                   3           Both Wick and De la Cabada relied heavily on the plaintiffs’ allegations that the defendant

                                   4   platform engaged in fraud or knowingly enabled unlawful conduct. De la Caboda found a plausible

                                   5   inference of TCPA liability in the absence of any allegations that Ytel participated in choosing the

                                   6   timing, content, or recipients of the messages. In this case, Plaintiffs claim that Baker chooses the

                                   7   numbers the texts will be sent from in order to prevent the numbers from being filtered and to “mask

                                   8   the use of an ATDS.”7 According to Plaintiffs, Baker advises clients on the legality of using

                                   9   telemarketing texts and about how to comply with the TCPA. FAC ¶¶ 43, 104, 110, 152. The Baker

                                  10   application ran by Herban Legend linked to Baker’s TOC and privacy policy. Id. ¶¶ 76-77. These

                                  11   allegations give rise to a plausible inference that Baker “knowingly allow[s] its client(s) to use [its]
                                       platform for unlawful purposes,” including the sending of the text messages at issue in this case.
                                  12
Northern District of California
 United States District Court




                                       See 30 F.C.C. Rcd. at 7980.
                                  13
                                               In sum, some of the factors articulated by the FCC favor Baker and some favor Plaintiffs.
                                  14
                                       These factors must be weighed in light of the “goals and purposes of the TCPA,” including
                                  15
                                       protecting consumers from “the nuisance, invasion of privacy, cost, and inconvenience that
                                  16
                                       autodialed and prerecorded calls generate.” 30 F.C.C. Rcd. at 7879-80. Baker, as alleged by
                                  17
                                       Plaintiffs, is more than a passive service platform. It represents itself as an “industry-leading CRM
                                  18
                                       platform” that holds a significant market share of cannabis dispensaries in the United States. See
                                  19
                                       Listing Statement at 52. According to Plaintiffs, Baker actively encourages its clients to engage in
                                  20
                                       text-based marketing campaigns, helps shape their messaging strategy, and expands their
                                  21
                                       advertising reach. See FAC ¶¶ 21-26, 32-35. It also holds itself out as TCPA-compliant and
                                  22
                                       provides its clients with TOCs and privacy policies. Id. ¶¶ 43, 76-77, 104, 110, 152. Taking the
                                  23
                                       allegations in the complaint as true, Baker is significantly involved in its clients’ marketing efforts,
                                  24

                                  25   7
                                         Baker argues that it merely provides dispensaries with numbers that match their physical location
                                  26   and so its choice of numbers is not fraudulent. Mot. at 23. The court cannot determine, on a motion
                                       to dismiss, whether such conduct was designed to deceive, since that goes to the merits. Plaintiffs
                                  27   adequately allege that the numbers are chosen at least in part to avoid call blocking and disguise the
                                       automated nature of the text. For example, Plaintiffs allege that Mile High sent Komaiko texts from
                                  28   three different numbers. FAC ¶ 42. Using multiple numbers for the same dispensary suggests intent
                                       to evade call screening.
                                                                                        29
                                         Case 4:19-cv-03795-DMR Document 52 Filed 04/20/20 Page 30 of 30




                                   1   including by collecting contact information, informing dispensary customers of their privacy rights,

                                   2   suggesting content, and storing and sending the messages. It is plausible to infer that Baker would

                                   3   be aware when its services, which extend beyond its texting platform, are used to send unsolicited

                                   4   advertising texts. Moreover, Baker’s alleged strategies to avoid call-blocking give rise to a plausible

                                   5   inference that Baker is not merely aware that its clients engage in such conduct, it actively supports

                                   6   it. It would not serve the purposes of the TCPA to allow Baker to encourage the proliferation of

                                   7   text campaigns while knowingly permitting or willfully enabling its clients to violate the TCPA.

                                   8          Considering the totality of the circumstances, Plaintiffs’ allegations regarding the extent of

                                   9   Baker’s involvement in its clients’ telemarketing text campaigns raise a plausible inference that

                                  10   Baker initiated the texts received by Plaintiffs. Accordingly, Baker’s motion to dismiss the

                                  11   complaint on this basis is denied.
                                       IV.    CONCLUSION
                                  12
Northern District of California
 United States District Court




                                              For the reasons stated above, Defendants’ motion to dismiss under Rule 12(b)(2) is granted
                                  13
                                       as to TILT and denied as to Baker. Defendants’ Rule 12(b)(6) motion is denied.
                                  14
                                              The court will hold a case management conference on June 3, 2020 at 1:30 p.m. The parties
                                  15
                                       shall file an updated joint case management statement by May 27, 2020.
                                  16

                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: April 
                                  19
                                                                                         ______________________________________
                                  20                                                                  Donna M. Ryu
                                  21                                                           United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         30
